Name: 96/630/EC: Commission Decision of 23 October 1996 on a common technical regulation for the general attachment requirements for public pan-European cellular digital land-based mobile communications, Phase II (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: technology and technical regulations;  communications;  information technology and data processing
 Date Published: 1996-11-01

 Avis juridique important|31996D063096/630/EC: Commission Decision of 23 October 1996 on a common technical regulation for the general attachment requirements for public pan-European cellular digital land-based mobile communications, Phase II (Text with EEA relevance) Official Journal L 282 , 01/11/1996 P. 0079 - 0084COMMISSION DECISION of 23 October 1996 on a common technical regulation for the general attachment requirements for public pan-European cellular digital land-based mobile communications, Phase II (Text with EEA relevance) (96/630/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/263/EEC of 29 April 1991 on the approximation of the laws of the Member States concerning telecommunications terminal equipment, including the mutual recognition of their conformity (1), as amended by Directive 93/68/EEC (2), and in particular Article 6 (2) thereof,Whereas the Commission has adopted the measure identifying the type of terminal equipment for which a common technical regulation is required, as well as the associated scope statement;Whereas the relevant standardization body has prepared the harmonized standards implementing the essential requirements applicable;Whereas the corresponding harmonized standards or parts thereof implementing the essential requirements which are to be transformed into common technical regulations should be adopted;Whereas the applicable parts of the harmonized standard regarding test cases require a prior validation process; whereas the status of validated test cases should be published in the Official Journal of the European Communities;Whereas it should be possible for notified bodies to continue to approve terminal equipment according to the requirements of Commission Decision 94/11/EC (3) for a transitional period of two years, and for such equipment to continue to be placed on the market and put into service after that period;Whereas Decision 94/11/EC should be repealed at the end of the transitional period;Whereas this Decision should be reviewed in order to ensure coherence between the notified bodies in the assessment of conformity with the harmonized standards applicable;Whereas the common technical regulation provided for in this Decision is in accordance with the opinion of ACTE,HAS ADOPTED THIS DECISION:Article 1 1. This Decision shall apply to terminal equipment, including an active accessory if it modifies the terminal equipment performance in any manner affecting conformance to essential requirements, intended to be connected to the public pan-European cellular digital land-based mobile telecommunications network in accordance with the provisions of Article 2 (2).2. This Decision establishes a common technical regulation covering the general attachment requirements for terminal equipment for the pan-European cellular digital land-based mobile telecommunications network comprising constant envelope modulation and operating in the 900 MHz band with a channel separation of 200 kHz and carrying traffic channels according to the TDMA principle.Article 2 1. The common technical regulation shall include the applicable parts of the harmonized standard having been prepared by the relevant standardization body implementing the essential requirements referred to in Article 4 (c) to (f) of Directive 91/263/EEC. The reference to this standard and the applicable parts thereof are set out in Annexes I and II.2. Terminal equipment falling within this Decision shall comply with the common technical regulation referred to in paragraph 1, shall meet the essential requirements referred to in Article 4 (a) and (b) of Council Directive 91/263/EEC, and shall meet the requirements of any other applicable Directives, in particular Council Directives 73/23/EEC (4) and 89/336/EEC (5).Article 3 Notified bodies designated for carrying out the procedures referred to in Article 9 of Council Directive 91/263/EEC shall, as regards terminal equipment for Phase II covered by Article 1 (1) of this Decision, use or ensure the use of the harmonized standard referred to in Annexes I and II by 24 October 1996.Article 4 Terminal equipment may continue to be approved by notified bodies according to the requirements of Decision 94/11/EC for two years from 24 October 1996, and to be placed on the market and put into service after that period.Article 5 This Decision shall be reviewed at the latest six months after its adoption.Article 6 Decision 94/11/EC is repealed with effect from 24 October 1998.Article 7 This Decision is addressed to the Member States.Done at Brussels, 23 October 1996.For the CommissionMartin BANGEMANNMember of the Commission(1) OJ No L 128, 23. 5. 1991, p. 1.(2) OJ No L 220, 31. 8. 1993, p. 1.(3) OJ No L 8, 12. 1. 1994, p. 20.(4) OJ No L 77, 26. 3. 1973, p. 29.(5) OJ No L 139, 23. 5. 1989, p. 19.ANNEX I Reference to the harmonized standard applicable The harmonized standard referred to in Article 2 of the Decision is:European digital cellular telecommunications system (Phase II);Attachment requirements for Global System for Mobile Communications (GSM) mobile stations;AccessETSIEuropean Telecommunications Standards InstituteETSI SecretariatTBR 19 - October 1996(excluding the foreword and all requirements except those referred to in Annex II)Additional information The European Telecommunications Standards Institute is recognized according to Council Directive 83/189/EEC (1).The harmonized standard referred to above has been produced according to a mandate issued in accordance with relevant procedures of Directive 83/189/EEC.The full text of the harmonized standard referenced above can be obtained from:European Telecommunications Standards InstituteF-06921 Sophia Antipolis Cedex.(1) OJ No L 109, 26. 4. 1983, p. 8.ANNEX II Applicable parts of TBR 19 >TABLE>